Case 6:20-cr-00165-CEM-LRH Document 28 Filed 02/05/21 Page 1 of 2 PageID 88




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

UNITED STATES OF AMERICA

             v.                         CASE NO. 6:20-cr-165-Orl-41LRH
                                                    (Forfeiture)

AVINASH SINGH

                             BILL OF PARTICULARS

      The United States, pursuant to Rule 7(f) of the Federal Rules of Criminal

Procedure, now particularly alleges that the following real property is subject to

forfeiture as a substitute asset pursuant to 21 U.S.C. § 853(p), as incorporated by 28

U.S.C. § 2461(c), based upon the allegations charged in Counts One through Four of

the Indictment:

             4925 Cypress Hammock Dr., St. Cloud, Florida 34771

                                 Respectfully submitted,

                                 MARIA CHAPA LOPEZ
                                 United States Attorney

                           By:   s/Nicole M. Andrejko
                                 NICOLE M. ANDREJKO
                                 Assistant United States Attorney
                                 Florida Bar Number 0820601
                                 400 West Washington Street, Suite 3100
                                 Orlando, Florida 32801
                                 (407) 648-7500 – telephone
                                 (407) 648-7643 – facsimile
                                 E-mail: nicole.andrejko@usdoj.gov
Case 6:20-cr-00165-CEM-LRH Document 28 Filed 02/05/21 Page 2 of 2 PageID 89




                           CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2021, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system which will send a notice of
electronic filing to the following:

Michael Salnick, Esquire

                                 By:   s/Nicole M. Andrejko
                                       NICOLE M. ANDREJKO
                                       Assistant United States Attorney
